Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-5 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-27 of Patent No. 10.880.575.  Although the conflicting are not patentably distinct from each other because since the claims of the Patent No. 10,990,575B2 contains every element of the claims of the instant application, and as such, anticipate the claims of the instant application. (see table below).
          Instant Application claim 1
Patent No. xxx claim 1
A method of reorganizing a tablespace in a database such that rows of the tablespace are arranged in a sequence defined in a clustering index of the tablespace, the method comprising:
 sectioning the clustering index and the tablespace into sections comprising logically distinct sets of data; 




allocating output space on a storage device for each section of the tablespace and of the clustering index, to provide for each section a first range of storage space for an output clustering index for the section, and a second range of storage space for an output tablespace for the section;
 scheduling a reorg task for each section; and 
executing the scheduled reorg tasks on the sections.
A method of reorganizing a tablespace in a database such that rows of the tablespace are arranged in a sequence defined in a balanced tree-type clustering index of the tablespace, the method comprising: sectioning, by a processor, the balanced tree-type clustering index and the tablespace into sections comprising logically distinct sets of data by reading only tree pages of the balanced tree-type clustering index to determine logical divisions; 
allocating, by a processor, an amount of output space on a storage device for each section of the tablespace and of the balanced tree-type clustering index, to provide for each section a first range of storage space for an output clustering index for the section, and a second range of storage space for an output tablespace for the section; 
scheduling, by a processor, a reorg task for each section; and 
executing, by at least one processor, the scheduled reorg tasks on the sections.


         Allowable Subject Matter
Claims 1-5 would be  allowed. (if rewritten to overcome the rejection under 35 USC § 112 and to include all of the limitations of the base claim and any intervening claims)
The following is an examiner’s statement of reason for allowance:  
With respect to claims 1-5,  Ezra et al. (U.S. pub. 2014/0149670 A1) discloses a method of reorganizing a tablespace in a database such that rows of the tablespace are arranged in a sequence defined in a balanced tree-type clustering index of the tablespace (i.e., “determining, using a predefined rule related to the hierarchical and sequential relations between members of the snapshot family, a representative member from the one or more representative members”(abstract)), the method comprising: sectioning, by a processor, the clustering index and the tablespace into sections comprising logically distinct sets of data by reading only tree pages n (S1, S2, S3, S4 and S7)(fig. 2) of the clustering index to determine logical divisions (i.e., “A group of snapshots, constituted by a writable member and one or more generations of read-only children with no writable member between the generations, is referred to hereinafter as an inheritance cluster. For example, in the illustrated S -tree 200, an inheritance cluster 210 includes the master volume C0 and read-only snapshots S1, S2, S3, S4 and S7”(0041)); but Ezra et all. does not discloses allocating, by a processor, an amount of output space on a storage device for each section of the tablespace and of the clustering index, to provide for each section a first range of storage space for an output clustering index for the section, and a second range of storage space for an output tablespace for the section; scheduling, by a processor, a reorg task for each section; and executing, by at least one processor, the scheduled reorg tasks on the sections.
Citation of Pertinent References

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The patent to Winer et al. discloses Managing Capacity of Computing environment and System that include a Database, U.S. Patent No. 5,854,804.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG T VY whose telephone number is (571)272-1954.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571)272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUNG T VY/           Primary Examiner, Art Unit 2163       
July 14, 2022